





CITATION:
R. v. Hassan, 2011 ONCA 834



DATE: 20111222



DOCKET: C50642



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Lang JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Rachid Hassan



Appellant



Jerry Herszkopf, for the appellant



Dena Bonnet, for the respondent



Heard:
December 21, 2011



On appeal from the conviction
          entered on April 7, 2009 by Justice Randall Echlin of the Superior Court of
          Justice, sitting without a jury.



APPEAL BOOK ENDORSEMENT



[1]

The witness was entitled to use the document to refresh her memory and
    the trial judge was entitled to give the evidence the weight he deemed
    appropriate.  We see no error in his treatment of that evidence.

[2]

The appeal is dismissed.


